Citation Nr: 0822939	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-25 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of a 
brain injury.

2.  Entitlement to service connection for low back 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to March 
1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2005, a statement of the 
case was issued in July 2005, and a substantive appeal was 
received in August 2005.  The veteran testified at a hearing 
before the Board in May 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes at the outset that there does not appear to 
be any service medical records associated with the claims 
file.  It appears from RO notations that the veteran's claims 
file may have been rebuilt. 

The veteran is claiming that he suffers from residuals of 
injuries to the brain and back suffered during service.  He 
has reported that he was treated for these injuries at a 
military medical facility at Fort Ord, California.  The 
veteran also testified that he was treated for his brain and 
low back disabilities after service by a Dr. Warrington, in 
Shelby, Mississippi, and the Tutwiler Clinic in Tutwiler, 
Mississippi when he got out of service in 1977.  It does not 
appear that records from these medical care providers have 
been requested.  Appropriate action is therefore necessary to 
fully assist the veteran.   See generally 38 C.F.R. § 3.159.

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claims of service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  As these questions are involved in 
the present appeal, and in light of this matter being 
remanded for additional development, the RO is instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the veteran that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date. 

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should make another request 
for the veteran's service medical records 
from the National Personnel Records 
Center, and also a request for any 
pertinent records from Fort Ord, 
California.  

3.  The RO should take appropriate action 
to request all pertinent records from Dr. 
Warrington, Shelby, Mississippi, and from 
the Tutwiler Clinic in Tutwiler, 
Mississippi as identified by the veteran 
at his May 2008 Board hearing.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.  

4.  If, and only if, service medical 
records are obtained and/or records are 
obtained from Dr. Warrington and/or the 
Tutwiler Clinic showing pertinent 
treatment in the 1970's, then the veteran 
should be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of any current brain and low 
back disabilities.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examinations.  If current 
disabilities of the brain and/or back are 
diagnosed, then the examiner should offer 
an opinion as to whether it is at least 
as likely as not (a 50% or higher degree 
of probability) that such disabilities 
are causally related to the veteran's 
active duty service.    

5.  After completion of the above, the 
RO should review the expanded record, 
to include the veteran's medical 
records, and readjudicate the claims of 
service connection for brain and low 
back disabilities.  Unless the benefits 
sought are granted, the veteran should 
be furnished a supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
